        Case 2:18-cv-09464-WBV-DMD Document 27 Filed 08/11/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA

LANELL SMITH, ET AL                        *    CIVIL ACTION
                                           *
                  Plaintiffs               *    NO. 2:18-cv-9464
                                           *
VERSUS                                     *    JUDGE: WENDY VITTER
                                           *
MICHAEL TENSLEY, ET AL                     *    MAGISTRATE JUDGE:
                                           *    DANA DOUGLAS
                  Defendants               *
******************************************************************************
     MEMORANDUM IN RESPONSE TO ORDER DOC. [26] FOR PURPOSES OF
                             DIVERSITY JURISDICTION

         Plaintiffs Lanell Smith, et al, respectfully submits this memorandum in support to

Defendants Amended Notice of Removal filed by Defendant Michael Tensley, Inc., (“Defendant”

or “Tensley”) pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Defendant claims that this

Honorable Court possesses original jurisdiction over this matter because all plaintiffs and all

defendants are “completely diverse”. Prior memorandum plaintiffs filed had stipulated there was

no diversity jurisdiction issue, since no prior motion for remand was ever filed. Since the removal

multiple acts which were unaware to plaintiffs were made, which plaintiffs believed in good faith,

this brief was an opportunity to advise as well as supplement to his honorable court and judge.

Nevertheless, since this brief is only specifically in connection to the amount. Please see plaintiffs’

response below.


   I.       LAW- Complete Diversity


         Under 28 U.S.C. § 1332, federal district courts have original jurisdiction over all civil

actions in which the amount in controversy exceeds $75,000 and the action is between citizens of

different states. The required diversity under section 1332(a)(1) must be complete: where one or
      Case 2:18-cv-09464-WBV-DMD Document 27 Filed 08/11/19 Page 2 of 2



more plaintiffs sue one or more defendants, each plaintiff must be of a different citizenship

than each defendant. Powell v. Offshore Navigation, Inc., 644 F.2d 1063 (5th Cir.1981), cert.

denied, 454 U.S. 972 (1981); Wright, Miller & Cooper, Federal Practice and Procedure:

Jurisdiction § 3605. See also Vasquez v. Alto Bonito Gravel Plant Corp., 56 F.3d 689, 694 (5th

Cir.1995) (noting district courts are without subject matter jurisdiction when complete diversity is

lacking). “For almost two centuries the diversity statute has been interpreted to require ‘complete’

diversity of citizenship.”

   II.       ANALYSIS


   Abiding by just the amount in the portion of diversity jurisdiction. Plaintiffs stipulate the

amount to be over the diversity jurisdiction of $75,000.00.

   III.      CONCLUSION

          Therefore, for these reasons set forth, if it is the only reason to determine remand or stay is

the amount, then plaintiffs have no controversy and stipulate their claims to be valued over the

diversity jurisdiction amount of $75,000.00.



                                                 Respectfully Submitted

CERTIFICATE OF SERVICE                            MOTTA LAW, LLC
I hereby certify that a copy of the               ___/s/ Vanessa Motta___________
foregoing pleading has been served
                                                  VANESSA MOTTA, Bar Roll #36915
upon counsel for all parties by email,
                                                  3632 Canal Street
facsimile, or mailing same to each                New Orleans, LA 70119
properly addressed and postage                    Telephone: 504-670-9490
prepaid on this 11nd day of Aug. 2019.            Facsimile: 504-513-3122
                                                  Email: vanessa@mottalaw.com
__/s/ Vanessa Motta___________




                                                    2
